Title: To George Washington from Sylvanus Bourne, 28 December 1791
From: Bourne, Sylvanus
To: Washington, George



Sir
Philadelphia Decr 28th 1791

As the Legislature of the United States, appears not to contemplate, either an adequate regulation of the powers of their Consuls, or reward for their services, and the present state of St Dominique, being less favourable to mercantile pursuits, than heretofore, I have reason to think that my return to that Country, would only tend to increase the weight of those Disbursments, which my former Essay has already led me in to.
Thus situated I am under the necessity of asking your acceptance of the resignation of my Commission as h⟨ere⟩ inclosed; which I make with a due sen⟨se⟩ of the Confidence you was pleased to pl⟨ace⟩ in me by the appointment, and have ⟨illegible⟩ regret that it has not in my hands, ⟨illegible⟩ rendered more subserviant to publick benefit. I have the honour to be With perfect Respe⟨ct⟩ Sir Your Most Obedi⟨ent⟩ & Humble Servan⟨t⟩

Sylv: Bourne

